Citation Nr: 0802087	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-29 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for cervical 
spine disability characterized as traumatic arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955.  He also had periods of service in the Army 
Reserves and National Guard.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision in 
which the RO denied the veteran's claim for a higher rating 
for his service-connected traumatic arthritis of the cervical 
spine.  In September 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's cervical spine disability is not manifested 
by unfavorable ankylosis of the cervical spine or the entire 
spine, and there is no objective evidence of separately 
ratable neurological manifestations associated with the 
veteran's service-connected cervical spine disability that, 
when combined with orthopedic disability, would warrant a 
higher rating.

3.  Although disc disease has been diagnosed, there is no 
evidence of qualifying incapacitating episodes during a 
twelve-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
cervical spine disability characterized as traumatic 
arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, the General Rating Formula for DCs 5235-5243 (as 
in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for higher 
ratings for his cervical spine disability, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Clearly, 
this letter meets Pelegrini's content of notice and timing of 
notice requirements.

While an August 2005 SOC set forth the criteria for higher 
ratings for cervical spine disability (which suffices for 
Dingess/Hartman), the RO has not provided the appellant 
general notice regarding the assignment of disability ratings 
or effective dates.  However, on these facts, such omission 
is harmless.  Because the Board's decision herein denies the 
claim for a higher rating, no other disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; outpatient treatment 
records from the VA Medical Center (VAMC) in Tampa, Florida, 
and the VA outpatient clinic in Lakeland, Florida; and the 
report of a VA examination.  Also of record are various 
written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating for Cervical Spine

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, by rating action of July 1987, the RO granted 
service connection and assigned an initial 10 percent rating 
for traumatic arthritis of the cervical spine, effective June 
3, 1984.  In January 1996, the RO increased the rating for 
the cervical spine disability from 10 percent to 20 percent, 
effective September 6, 1995.  In May 2001, the RO increased 
the veteran's rating for the cervical spine disability from 
20 percent to 30 percent, effective October 31, 2000.  The 
disability was rated under Diagnostic Codes 5010-5290, for 
traumatic arthritis (DC 5010) and for limitation of motion of 
the cervical spine (DC 5290).  See 38 C.F.R. § 4.71a (as in 
effect prior to September 26, 2003).  The veteran filed his 
current claim for a higher rating in March 2004.

As of September 26, 2003, disabilities of the spine are rated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  A rating of 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or less, or for 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is awarded for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is awarded 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a.

As indicated above, under the General Rating Formula, a 
rating in excess of 30 percent for cervical spine disability 
would require a showing of unfavorable ankylosis of the 
entire cervical spine or unfavorable anklylosis of the entire 
spine.  In this case, however, no ankylosis of the spine is 
shown.  Pertinent range of motion findings are reflected in 
the report of a June 2004 VA examination.  At that time, 
forward flexion of the cervical spine was to 20 degrees, 
extension was to 15 degrees, bilateral lateral flexion was to 
15 degrees, and bilateral rotation was to 20 degrees.  While 
all of these movements were performed in a stiff fashion with 
evidence of pain at the extremes of range of motion for each 
of the exercises, no spasms were noted, but there was no 
medical evidence of scoliosis, reversed lordosis, or 
ankylosis.  The remaining pertinent medical evidence-
particularly, VA outpatient treatment records dated from 
March 2003 to July 2004-does not otherwise demonstrate that 
the veteran experiences any ankylosis of any portion of his 
spine.

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

In this case, however, the Board finds that the 30 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and other factors set forth in 
§§ 4.40 and 4.45 and DeLuca.  The 2004 VA examiner commented 
that the range of motion of the veteran's neck was not 
additionally limited by incoordination, problems with 
repetitive use, flare-ups, or overt muscle spasm, and there 
is otherwise no medical evidence of functional loss due to 
pain and/or any of the aforementioned factors beyond that 
contemplated in the current rating.  In any event, the Board 
points out, as indicated above, that the criteria of the 
General Rating Formula are to applied with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The Board also has considered whether the veteran's service-
connected cervical spine disability warrants assignment of a 
separate rating for neurological manifestations.  In this 
case, the record reflects a notation of C8 radiculopathy 
assessed as moderately functionally disabling.  However, June 
2004 VA neurological examination revealed 5/5 strength in 
both deltoids, biceps and triceps; wrist extension was 4+/5 
on the left and 5/5 on the right; hand grip strength was 4- 
on the left and 4/5 on the right; and intrinsic hand strength 
was 4- bilaterally (limited by pain due to the veteran's 
osteoarthritis) and the veteran had 2+ biceps reflex 
bilaterally.  Sensory testing revealed decreased light touch 
and pinprick sensation in a C8 distribution on the left-hand 
side.  The examiner commented that mild weakness in the hand 
function was, in part, due to osteoarthritis of the left 
hand.  Collectively, this medical evidence simply does not 
reflect significant neurological manifestations that, 
combined with orthopedic manifestations, would warrant a 
rating higher than the currently assigned 30 percent.

The Board further notes that X-rays taken in conjunction with 
the June 2004 examination revealed multi-level cervical 
spondylosis with kyphotic deformity at the neck with apparent 
disc space narrowing, significantly, at levels C6-C7 and C7-
T1, and the examiner diagnosed cervical spondylosis with 
degenerative disc disease and a left C8 radiculopathy.  Given 
the diagnosed disc problems, the Board also has considered 
evaluating the back disability, alternatively, as 
intervertebral disc syndrome (IVDS).  The rating schedule 
provides that such a disability may be rated pursuant to the 
General Rating Formula, or by combining separate ratings for 
orthopedic and neurological manifestations, whichever results 
in a higher rating (see 38 C.F.R. § 4.71a, General Rating 
Formula, Note 1 (2007)).  As discussed above, in this case, 
neither method provides a basis for higher rating.  While a 
third method of evaluating IVDS is on the basis of the 
frequency and severity of "incapacitating episodes" during 
a 12-month period, here, there is no objective evidence of 
what VA considers "incapacitating episodes" so as to 
warrant a higher rating on this basis.  See 38 C.F.R. § 4.71, 
General Rating Formula For Rating IVDS on the Basis of 
Incapacitating Episodes (defining an "incapacitating 
episode" as a period of acute signs and symptoms due to his 
disability that requires bed rest prescribed by a physician 
and treatment by a physician).  The Board also notes that 
there are no other rating criteria pursuant to which a higher 
rating for the veteran's cervical spine disability could be 
assigned.

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for cervical spine disability 
characterized as traumatic arthritis of the cervical spine 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for cervical spine 
disability characterized as traumatic arthritis of the 
cervical spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


